Dismissed and
Memorandum Opinion filed February 11, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00541-CV
____________
 
DONALD R. JONES, SR., Appellant
 
V.
 
UNION PACIFIC RAILROAD COMPANY, Appellee
 

 
 

On Appeal from the 164th District Court

Harris County, Texas
Trial Court Cause No. 2006-02597

 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed March 27, 2009. On
July 9, 2009, this court ordered the parties to mediation. The order states, in
pertinent part, “If mediation fully resolves the issues in the case, the court ORDERS
the parties to file a joint dispositive motion within 10 days
of the conclusion of the mediation. If the parties need more time to
effectuate the terms of the settlement agreement, they shall, within 10
days of the conclusion of the mediation, file a joint or agreed motion
for an extension of time to file their dispositive motion.” On September 29,
2009, the court was advised the parties did not settle at mediation, but that a
tentative agreement was reached and the parties hoped to complete the
settlement within thirty days. More than thirty days passed, and no notice that
the settlement had been completed was filed.
            On December 3, 2009, the court ordered the parties to file a
response within fifteen days informing the court of the status of the
settlement of this case. No response was filed.
On January 6, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for failing to comply
with this court’s December 3, 2009, order, unless a response was filed within
fifteen days demonstrating good cause to continue the appeal. See Tex.
R. App. P. 42.3(c). No response was filed.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.